EXHIBIT 10.23

MOSYS, INC.
CHANGE-IN-CONTROL AGREEMENT

THIS CHANGE-IN-CONTROL AGREEMENT (this “Agreement”), made and entered into as of
October 6, 2006, by and between Mosys, Inc., a Delaware corporation (“MoSys”),
and Raj Singh (the “Executive”).

WHEREAS, MoSys considers it essential to its best interests to foster the
continued employment of key management personnel and recognizes the distraction
and disruption that the possibility of a Change-in-Control (as defined in
Section 1(d) below) may raise to the detriment of MoSys and its stockholders;
and

WHEREAS, MoSys has determined to take appropriate steps to reinforce and
encourage the continued attention and dedication of key management personnel to
their assigned duties in the face of a possible Change-in-Control;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, MoSys and the Executive hereby agree as follows:

1.             DEFINITIONS

(a)           “Base Salary” shall mean the annual salary of the Executive at the
time of termination of his employment within the application of this Agreement.

(b)           “Beneficiary” shall mean (i) the person or persons named by the
Executive, by notice to MoSys, to receive any compensation or benefit payable
under this Agreement or (ii) in the event of his death, if no such person is
named and survives the Executive, his estate.

(c)           “Board” shall mean the Board of Directors of MoSys.

(d)           “Change-in-Control” means the occurrence of any of the following:

(i)  an acquisition after the Effective Date by an individual, an entity or a
group in one or more related transactions (excluding MoSys or an employee
benefit plan of MoSys or a corporation controlled by MoSys’s stockholders) of 45
percent or more of MoSys’s common stock or voting securities; or

(ii)  consummation of a complete liquidation or dissolution of MoSys or a
merger, consolidation, reorganization or sale of all or substantially all of
MoSys’s assets (collectively, a “Business Combination”) other than a Business
Combination in which (A) the stockholders of MoSys receive 50 percent or more of
the stock of the corporation resulting from the Business Combination and (B) at
least a majority of the board of directors of such resulting corporation were
incumbent directors of MoSys immediately prior to the consummation of the
Business Combination, and (C) after which no individual, entity or group
(excluding any corporation or


--------------------------------------------------------------------------------


other entity resulting from the Business Combination or any employee benefit
plan of such corporation or of MoSys) who did not own 45 percent or more of the
stock of the resulting corporation or other entity immediately before the
Business Combination owns 45 percent or more of the stock of such resulting
corporation or other entity.

(e)           “Good Reason” means, without the Executive’s prior written consent
or acquiescence:

(i)  assignment to the Executive of duties incompatible with the Executive’s
position, failure to maintain the Executive in this position and its reporting
relationship or a substantial diminution in the nature of the Executive’s
authority or responsibilities;

(ii)  reduction in the Executive’s then current Base Salary or in the bonus or
incentive compensation opportunities or benefits coverage available during the
term of this Agreement, except pursuant to an across-the-board reduction
similarly affecting all senior executives of MoSys;

(iii)  termination of the Executive’s employment, for any reason other than
death, disability, voluntary termination or Misconduct (as defined below);

(iv)  relocation of the Executive’s principal place of business to a location
more than 30 miles from the location of such office on the date of this
Agreement;

(v)  MoSys’s failure to pay the Executive any material amounts otherwise vested
and due the Executive hereunder or under any plan, program or policy of MoSys;
or

(vi)  failure of a successor to MoSys following a Change-in-Control to expressly
assume or affirm MoSys’s obligations under this Agreement as specified in
Section 6.

(f)            “Misconduct” means the commission of any act of fraud,
embezzlement or dishonesty or other violation of MoSys’s Code of Business
Conduct and Ethics for Employees, Executive Officers and Directors by the
Executive, any unauthorized use or disclosure by the Executive of confidential
information or trade secrets of MoSys or other breach by the Executive of a
material agreement between the Company and the Executive, or any other
intentional misconduct by the Executive adversely affecting the business affairs
of MoSys in a material manner.

(g)           “MoSys” when used herein shall be deemed to refer to MoSys and any
entity or entities that succeed to the assets and properties of MoSys following
a Change-in-Control, or any other corporation or other entity which is a
subsidiary or parent of such successor entity or entities for whom the Executive
is employed at any time within two years following the Change-in-Control.

2.             TERM OF AGREEMENT

This Agreement shall be effective immediately upon its execution by MoSys and
the Executive (the “Effective Date”) and shall remain in effect until the
earliest to occur of:  (a) termination of the Executive’s employment with MoSys
following a Change-in-Control (i) by reason


--------------------------------------------------------------------------------


of death or disability, (ii) by the Executive other than for Good Reason, or
(iii) by MoSys for Misconduct, or (b) two years after the date of a
Change-in-Control.

3.             CHANGE IN CONTROL BENEFITS

In the event of termination of the Executive’s employment by the Executive for
Good Reason within two years following a Change-in-Control, the Executive will
be entitled to the following:

(a)           Salary and Benefits:

(i)  his Base Salary through the date of termination;

(ii)  payment in lieu of any unused vacation, in accordance with MoSys’s
vacation policy and applicable laws;

(iii)  any annual or discretionary bonus earned but not yet paid to the
Executive for any calendar year prior to the year in which his termination
occurs;

(iv)  any compensation under any deferred compensation plan of MoSys or deferred
compensation agreement with MoSys then in effect;

(v)  any other compensation or benefits, including without limitation any
benefits under long-term incentive compensation plans, any benefits under equity
grants and awards and employee benefits under plans that have vested through the
date of termination or to which the Executive may then be entitled in accordance
with the applicable terms of each grant, award or plan; and

(vi)  reimbursement of any business expenses incurred by the Executive through
the date of termination but not yet paid to the Executive.

(b)           Stock Option Acceleration:  Immediate and unconditional vesting of
50 percent of the then unvested stock options and stock awards previously
granted to the Executive and, for the one-year period following termination, the
right to exercise any stock options or other awards held by him.

(c)           Release.  MoSys will require, as a condition of receiving the
Change-in-Control payments under subsection (b) above, that the Executive
execute a general release substantially in the form attached as Exhibit A, which
upon execution shall be deemed incorporated herein by reference as a material
part of this Agreement.

4.             NO MITIGATION

MoSys agrees that if the Executive’s employment with MoSys terminates, the
Executive will not be obligated to seek other employment or to attempt to reduce
any amount payable to the Executive under this Agreement. Further, no amount of
any payment under this Agreement shall


--------------------------------------------------------------------------------


be reduced by any compensation earned by the Executive as the result of
employment by a subsequent employer or otherwise.

5.             NOTICES

Any notice or other communication required or permitted under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
by hand, electronic transmission (with a copy following by hand, mail or
overnight courier), by registered or certified mail, postage prepaid, return
receipt requested or by overnight courier addressed to the other party. All
notices shall be addressed as follows, or to such other address or addresses as
may be substituted by notice in writing:

To Mosys, Inc.:

 

To the Executive:

 

 

 

 

 

 

755 N Matilda Drive

 

Raj Singh

Suite 100

 

 

Sunnyvale, CA 94085

 

 

Attention: Chairman, Compensation
Committee of the Board of Directors

 

Fax:

Fax: (408) 731-1893

 

 

 

 

 

 

6.             SUCCESSORS

(a)           MoSys’s Successors.  Any successor to MoSys (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) or to all or substantially all of MoSys’s business and/or assets
shall assume MoSys’s obligations under this Agreement in the same manner and to
the same extent as MoSys would be required to perform such obligations in the
absence of a succession.

(b)           Executive’s Successors.  Without the written consent of MoSys, the
Executive can not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity.  Notwithstanding the
foregoing, the terms of this Agreement and all rights of the Executive under
this Agreement shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees.

7.             GENERAL PROVISIONS

(a)           Amendments.  No provision of this Agreement may be amended,
modified or waived unless such amendment, modification or waiver shall be agreed
to in writing and signed by the Executive and by a member of the Compensation
Committee of the Board.

(b)           Severability.  If any provision of this Agreement shall be
determined to be invalid or unenforceable by a court of competent jurisdiction,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.  If any
provision of this Agreement is held by a court of competent


--------------------------------------------------------------------------------


jurisdiction to be invalid, void or unenforceable, the remaining provisions
shall nevertheless continue in full force without being impaired or invalidated
in any way.

(c)           Governing Law.  This Agreement shall be construed, interpreted and
governed in accordance with the laws of the state of California without regard
to its conflicts of laws rules.

(d)           Inconsistencies.  The terms of this Agreement supersede any
inconsistent prior promises, policies, representations, understandings,
arrangements or agreements between the parties, whether by employment contract
or otherwise.

(e)           Survival.  Notwithstanding the termination of the term of this
Agreement, the duties and obligations of MoSys, if any, following the
termination of the Executive’s employment following a Change-in-Control shall
survive indefinitely.

(f)            Withholding.  MoSys may deduct and withhold from any payments
hereunder the amount that MoSys, in its reasonable judgment, is required to
deduct and withhold for any federal, state or local income or employment taxes.

(g)           No Other Compensation; Employee at Will.  Except as provided in
Section 3 above, no amount or benefit shall be payable to the Executive under
this Agreement in respect of termination of the Executive’s employment within
two years following a Change-in-Control.  This Agreement shall not be construed
as creating an express or implied contract of employment and, except as
otherwise agreed in writing between the Executive and MoSys, the Executive is
and shall remain an “employee at will” and shall not have any right to be
retained in the employ of MoSys.

(h)           Counterparts.  This Agreement may be executed in counterparts.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

MOSYS, INC.

 

 

 

 

By:

/s/Chet Silvestri

 

 

Chet Silvestri

 

 

 

 

Title:

CEO

 

 

 

 

Raj Singh

 

 

 

 

/s/ Raj Singh

 

(Signature)

 


--------------------------------------------------------------------------------


EXHIBIT A
RELEASE AGREEMENT

In consideration of the benefits I will receive under Monolithic System
Technology, Inc.’s Change-in-Control Agreement, I hereby release, acquit and
forever discharge Monolithic System Technology, Inc. (the “Company”), its
parents, subsidiaries, predecessors, successors and affiliates, and each of
their respective officers, directors, agents, servants, employees, attorneys
shareholders, and assigns (the “Released Parties”), of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed, arising out of or in any way related to agreements, events,
acts or conduct at any time prior to and including the date I sign this Release
Agreement. This release of claims includes, but is not limited to:

 * any and all claims and demands directly or indirectly arising out of or in
   any way connected with my employment with the Company or the termination of
   that employment, including, but not limited to, claims, demands or agreements
   related to salary, bonuses, commissions, vacation pay, personal time off,
   fringe benefits, expense reimbursements, sabbatical benefits, severance
   benefits, stock, stock options, any other ownership or equity interest in the
   Company, or any other form of compensation or benefit;
 * claims pursuant to any federal, state or local law, statute, common law or
   cause of action including, but not limited to, Title VII of the federal Civil
   Rights Act of 1964, as amended, or any other statute, agreement or source of
   law, the federal Age Discrimination in Employment Act of 1967, as amended
   (“ADEA”), the federal Americans with Disabilities Act of 1990, the Family and
   Medical Leave Act, the Employee Retirement Income Security Act, the Equal Pay
   Act, the Worker Adjustment and Retraining Notification Act, the California
   Fair Employment and Housing Act, as amended, and the California Labor Code;
 * all tort law claims, including claims for fraud, misrepresentation,
   defamation, libel, emotional distress and breach of the implied covenant of
   good faith and fair dealing; and
 * all claims arising under contract law, or the law of wrongful discharge,
   discrimination or harassment.

I represent that I have no lawsuits, claims or actions pending in my name, or on
behalf of any other person or entity, against any of the Released Parties. I
agree that in the event I bring a claim covered by this release in which I seek
damages against the Company or in the event I seek to recover against the
Company in any claims brought by a governmental agency on my behalf, this
Agreement shall serve as a complete defense to such claims.

ADEA Waiver and Release:  I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have under ADEA. I also acknowledge that
the consideration given for the waiver and release herein is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my waiver
and release do not apply to any rights or claims that may arise after


--------------------------------------------------------------------------------


the execution date of this Agreement; (b) I have been advised hereby that I have
the right to consult with an attorney prior to executing this Agreement; (c) I
have 21 days from the date I receive this Agreement to consider this Agreement
(although I voluntarily may choose to execute this Agreement earlier); (d) I
have seven days following the execution of this Agreement to revoke the
Agreement; and (e) this Agreement shall not be effective until the later of
(i) the date upon which the revocation period has expired, which shall be the
eighth day after I execute this Agreement, or (ii) the date I return this
Agreement, fully executed, to the Company.

I acknowledge that for this Release Agreement to be effective, I must sign and
return it to the Company within 21 days after the date I receive it and I must
not revoke it at any time during the above-referenced seven-day revocation
period.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any unknown or unsuspected claims I may
have against any of the Released Parties.

I understand that this Release Agreement, together with the Change-in-Control
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated in this Release Agreement.

Raj Singh

 

By:

 

 

Its:

 

 

Date:

 

ACCEPTED AND AGREED:

 

 

MOSYS, INC.

 

 

By:

 

 

 

Its:

CEO

 

 

Date:

 

 

 

 


--------------------------------------------------------------------------------